Title: From George Washington to Mason Locke Weems, 3 July 1799
From: Washington, George
To: Weems, Mason Locke



Reverend Sir,
Mount Vernon, July 3, 1799

For your kind compliment—“The Immortal Mentor,” I beg you to accept my best thanks. I have perused it with singular satisfaction; and I hesitate not to say that it is, in my opinion at least, an invaluable compilation. I cannot but hope that a book whose contents do such credit to its title, will meet with a very generous patronage.
Should the Patronage equal my wishes, you will have no reason to regret that you ever printed the Immortal Mentor. With respect I am Reverend Sir Your most Obedient Humble Servant

George Washington

